Citation Nr: 0010841	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  93-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral lower 
extremity disorder, other than diabetic neuropathy and 
degenerative joint disease of the left knee, as secondary to 
service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Gregory L. Sweeney, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to November 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) from February and September 1991 rating 
decisions of the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a bilateral lower extremity 
disorder, including diabetic neuropathy and degenerative 
joint disease of the left knee, as secondary to service-
connected bilateral pes planus; and denied entitlement to a 
rating in excess of 30 percent for the bilateral pes planus.  
The veteran perfected an appeal to the Board on both these 
determinations.  

In an October 1996 decision, the Board denied entitlement to 
service connection for diabetic neuropathy and degenerative 
joint disease of the left knee as secondary to the service-
connected bilateral pes planus, and denied entitlement to 
rating in excess of 30 percent for bilateral pes planus.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
1998 decision, the Court affirmed the denial of service 
connection for diabetic neuropathy and degenerative joint 
disease of the left knee, as well as the denial of a rating 
in excess of 30 percent for bilateral pes planus.  However, 
the Court also determined that the Board had erred in failing 
to adjudicate the veteran's claim of entitlement to service 
connection for a bilateral lower extremity disorder, other 
than diabetic neuropathy and degenerative joint disease of 
the left knee, which the veteran described as pain and 
cramping in the legs, as secondary to the service-connected 
bilateral pes planus.  The Court found this claim to be well 
grounded, and remanded the matter to the Board for additional 
consideration.  

In August 1999, the Board remanded the case to the RO for 
further development.  For the reasons stated below, the Board 
finds that another Remand is necessary.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that all of the development requested in its August 
1999 remand has not been performed.  In Stegall v. West, 
11 Vet. App. 268, 271 (1998), the Court held that where the 
remand orders of the Board or the Court are not complied 
with, the Board is required, as a matter of law, to ensure 
compliance.  Therefore, it would be error for the Board to 
consider a claim where the RO had not conformed to the 
dictates of an earlier Board remand.  

In the August 1999 remand, the Board directed the RO to 
schedule the veteran for a personal hearing at the RO.  It 
had been noted that, subsequent to the Court's December 1998 
remand, the veteran's previous attorney had requested that 
the veteran be provided a personal hearing at the RO in order 
to present additional evidence in support of his claim.  
Letters from that same attorney, dated in May and June 1999, 
repeated this request.  Although the veteran has appointed 
another attorney to represent him in this matter, there is no 
indication in the record that either he, or the newly 
appointed attorney, has withdrawn the request.  Nevertheless, 
it does not appear that the veteran was ever scheduled for 
the hearing.  Accordingly, the case must be returned to the 
RO.  See 38 C.F.R. § 3.103(c) (1999).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the local office, and the 
veteran and his attorney should be 
notified of the date and time of such 
hearing.  

2.  After the hearing has been 
accomplished, the RO should readjudicate 
the veteran's claim for service 
connection for a bilateral lower 
extremity disorder, other than diabetic 
neuropathy and degenerative joint disease 
of the left knee, as secondary to the 
service-connected bilateral pes planus.  
If the determination remains adverse to 
the veteran, he and his attorney should 
be furnished a Supplemental Statement of 
the Case, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


